Citation Nr: 0636027	
Decision Date: 11/20/06    Archive Date: 11/28/06

DOCKET NO.  05-03 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for left foot disorder 
status post-operative.

2.  Entitlement to service connection for left elbow 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel
INTRODUCTION

The veteran had active service from March 1964 to June 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision of the 
Huntington, West Virginia Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the claims.  
The Louisville, Kentucky RO exercises current jurisdiction 
over the claims file.

In March 2006 the veteran testified before the undersigned at 
a videoconference hearing.  A transcript of the hearing 
testimony is associated with the claims file.

The record of the hearing was held open for 30 days at the 
veteran's request for submission of additional evidence, 
which he submitted under waiver of initial RO review and 
consideration.  In light of the veteran's waiver, the Board 
may properly consider the evidence in this decision.  See 
Disabled American Veterans, et al v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

The veteran related at the hearing that his service-connected 
right knee continues to give him problems.  This statement 
could be construed as a claim for increase.  This issue has 
not been considered by the RO, and is referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that a left foot disorder is not related to an in-service 
disease or injury, or a service-connected disability.

3.  The preponderance of the probative evidence indicates 
that a left elbow disorder is not related to an in-service 
disease or injury, or a service-connected disability.


CONCLUSIONS OF LAW

1.  A left foot disorder, status post-operative, was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131, 5107(b) (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2.  A left elbow disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. 
§§ 3.102, 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 & Supp. 2006), and codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006), requires VA to provide certain notice and assistance 
to claimants.

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  VCAA notice must be provided to a claimant 
before the initial unfavorable decision on a claim for VA 
benefits by the agency of original jurisdiction (in this 
case, the RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 
119-20 (2004).  However, a deficiency in the timing of VCAA 
notice is generally not prejudicial to a claimant.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

In this case, in two separate letters of March 2004, the RO 
provided notice to the veteran regarding what information and 
evidence was needed to substantiate the claims for service 
connection, as well as what information and evidence must be 
submitted by the veteran, what information and evidence will 
be obtained by VA, and the need for the veteran to advise VA 
of and to submit any further evidence that was relevant to 
the claim.  

The Board notes that neither of the March 2004 VCAA letters, 
or subsequent Duty to Assist Letters, informed the veteran 
how disability evaluations and effective dates are 
determined.  In light of the fact that the Board determines 
below, however, that the preponderance of the evidence is 
against both claims, this omission is rendered moot, and it 
was not prejudicial to the veteran's meaningful participation 
in the adjudication of his claim.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records and examination reports, private treatment records 
and reports from the providers identified by the veteran, and 
the transcript of the hearing.

Throughout the course of the adjudication and appeal of his 
claim, the veteran has asserted that he was treated for his 
disorders at VA treatment facilities at Huntington, West 
Virginia and Chillicothe, Ohio, treatment at the former 
facility having occurred from 1970 to the mid-1980s, and at 
the latter facility having occurred in the late 1980s.  A 
June 2004 RO letter informed the veteran that Huntington's 
records reflected treatment only in 1975 and 1976 and from 
February 2003 to the then present.  The letter informed the 
veteran that records for Chillicothe for 1984 to 1989 and 
from 1994 to 2002 were requested, but Chillicothe reported 
records dating only from 1995 to 1996.  The RO asked the 
veteran to verify the dates of his treatment.

The RO submitted another request to the Chillicothe, Ohio 
facility in June 2004 and also requested that any retired 
records be provided.  Chillicothe provided all records 
related to the veteran at that facility.  They were dated in 
1996 and included laboratory results from 1986.  In a 
September 2004 statement, the veteran again requested that VA 
meet its duty to assist him by obtaining those records but, 
otherwise, he had no further evidence to submit.

The Board finds that the RO exerted all reasonable efforts to 
obtain any records related to the veteran at Chillicothe and 
that further efforts to obtain these records would be futile.  
Further, as will be discussed below, the records obtained 
from Chillicothe appear to reflect the essential information 
related by the veteran in his May 2004 letter to the RO.  
Thus, it appears that the veteran is simply mistaken as to 
the dates he was treated there.

The veteran has also testified that he received treatment for 
left foot and elbow disabilities from Dr. Darby beginning in 
the late 1960s'.  In April 2006, he reported that he had 
attempted to obtain these records, but been told that Dr. 
Darby had died, and that the records were unavailable.

The Board also notes that the veteran was not afforded a VA 
examination for either of the disorders for which he is 
claiming entitlement to service connection.  Under the VCAA, 
VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  The threshold for the duty to get an examination is 
rather low.   McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The low threshold notwithstanding, the Board finds that it 
was not triggered.  As concerns the veteran's left foot, 
there is competent evidence of a currently diagnosed left 
foot disorder, but the record reflects no competent and 
credible evidence that it or the signs and symptoms related 
to it are associated with the veteran's active service.  

Some of the veteran's testimony can be read as reporting a 
continuity of left foot symptomatology since an injury in 
service.  At other points in the hearing, however, he 
indicated that the disability had been present since the late 
1960's, which would be some years after service.  To the 
extent he is reporting a continuity of symptomatology, those 
reports are contradicted by service medical records showing a 
normal feet at the time of service separation and by the 
report of a VA orthopedic examination in November 1975, which 
reported that all joints, except those of the left knee and 
back, were normal, and recorded no complaints referable to 
the elbow or knees.  When seen in March 2004, the veteran 
reported that his symptoms had been present for only a few 
years.  For these reasons the recent equivocal and 
contradictory reports of a continuity of symptomatology are 
not credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 
1336-7 (Fed. Cir. 2006) (holding Board may find a veteran's 
statements to lack credibility based on contradictory 
statements).

The veteran has not reported a continuity of left elbow 
symptomatology and there is no medical evidence relating a 
current left elbow disability to service.  Even if the 
veteran's recent statements or testimony could be viewed as 
reporting such continuity, those statements would be 
contradicted by the record as just discussed, and by the 
service medical records showing normal upper extremities at 
service separation.

In summary, and in light of the findings above, the VCAA 
provisions have been considered and complied with.  The 
veteran was notified and aware of the evidence needed to 
substantiate this claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, as 
reflected by the Board's findings above and the veteran's 
September 2004 written statement to that effect.  Further, 
there is no additional notice that should be provided.  There 
has been a complete review of all the evidence without 
prejudice to the veteran.  Any error in the sequence of 
events or content of the notice is not shown to have any 
effect on the case or to cause injury to the claimant.  Thus, 
any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Dingess, 
supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

Analysis

In his written submissions in support of his claims and in 
his testimony at the hearing, the veteran asserts that he 
injured his left foot and left elbow in the same incident 
where he injured his service-connected right knee.  While 
performing a drill called an alligator crawl in basic 
training, he irritated his knees, his feet, and his elbows.  
He was hospitalized for treatment, where some 110 cc of 
bloody fluid was drained from his right knee.  The veteran 
submitted letters from his relatives addressed to him while 
he was in the hospital as evidence of his treatment.  
Transcript, pp. 2-3, 4-5.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The service medical records document an incident in which the 
veteran injured his right knee, but they directly contradict 
him on the circumstances surrounding his injury.  The Army 
Form 2173, Statement of Medical Examination and Duty Status, 
reflects that the veteran was injured in the company area 
during hours of darkness in early May 1964.  The form, and 
the Narrative Summary of his medical treatment, reflects that 
he reported that he was running down concrete steps when his 
heel caught the edge of one of the steps and caused him to 
fall.  He injured his right knee when it came into contact 
with the other concrete steps.

The Summary reflects that the veteran related that, after his 
fall, during the night, he was awakened by pain and swelling 
of his right knee.  He denied any prior difficulty with his 
right knee but related that he sprained his left knee in 
1962, which continued to pain him and grate on squatting.  
The Summary further reflects no report or indication by the 
veteran that any other part of his body was injured in the 
fall.  Physical examination revealed positive findings 
limited to the knees.

The veteran was admitted and treated with ice and traction to 
the right knee, following which the knee was aspirated of 110 
cc of bloody fluid.  He was on rest for another week then 
placed on physical therapy.  Following completion of his 
treatment, medical authorities determined the veteran was 
medically unfit for induction and enlistment, but was fit for 
retention.  The veteran opted for separation, which the 
medical board recommended.

The only diagnoses rendered related to the veteran's knees.  
The June 1964 Report Of Medical Examination for Medical Board 
reflects that the veteran's upper extremities and feet were 
assessed as normal.  The service medical records reflect no 
entries for complaints, findings, or treatment for left foot 
or left elbow symptoms.  Neither do the records indicate the 
veteran was involved in a drill of any kind at the time of 
his injury.

The service medical records also reflect a diagnosis of 
chondromalacia of the left patella, but this was attributed 
to a sprain sustained in 1962, while stepping from an 
automobile.

Letters from the veteran's relatives dated in June 1964, make 
no mention of an elbow or foot injury or disability.

In December 1975, the veteran applied for VA benefits.  On 
his application he related that he incurred his injury in 
June 1964 while doing a "low crawl, other physical training, 
and scuffle."  He made no mention of either a left foot or 
left elbow injury.  

The December 1975 VA examination report reflects that the 
veteran was employed as a railroad brakeman.  It reflects no 
claim or indication by the veteran of left elbow or left foot 
problems.  Motion of the joints in the upper and lower 
extremities was normal, and there was no evidence of muscle 
atrophy or weakness in the extremities.  The diagnoses 
involved only the veteran's knees, low back, and a possible 
bilateral hernia.  

The December 1975 rating decision allowed service connection 
for the right knee.

A January 1996 outpatient entry made at the Chillicothe, OH 
VA facility reflects that the veteran complained of foot pain 
during the prior six months and a long history of bilateral 
knee pain.  The initial assessment at the screening was 
bilateral foot pain possibly secondary to pes planus, and 
referral to podiatry was recommended.  This record reflects 
no complaint by the veteran of problems with his left elbow.  
Parenthetically, the Board notes that the RO obtained these 
records from Chillicothe, OH in May 1996 secondary to the 
veteran's claim for an increased rating.

The veteran received a general examination at Chillicothe in 
March 1996 as part of the inception of his care at that 
facility.  He related no complaints related to his left 
elbow.  The examination report noted the January 1996 visit 
and the complaint of bilateral foot pain for six months, and 
that a podiatry consult was arranged.  The examiner noted no 
findings related to the left elbow.

The April 1996 podiatry consult reflects that the veteran 
complained of arch pain and related that he had flat foot 
problems all of his life.  He also reported an injury to his 
left large toe joint.  The examiner's clinical findings were 
primarily related to the veteran's left foot.  The findings 
included hallux deviated laterally and mild contraction of 
the 2nd digit.  The assessment was pes planus with secondary 
knee and hip symptoms, and rule out tarsal coalition plantus 
fascitis bilaterally and heel spur.

An April 1996 X-ray report reflects that X-rays of the 
veteran's feet showed no bony, joint, or soft tissue 
abnormality.  The X-ray of the left foot showed a moderate 
degree of hallux valgus deformity.  An April 1996 podiatry 
note reflects that a prescription for prosthetics was issued.  
The examiner rendered no finding or opinion that the 
veteran's left foot symptomatology was causally related to 
his active service.

Private records of Karen G. Lo, D.P.M., reflect that the 
veteran presented in March 2004 for examination of his left 
great toe and related that he had had the bunion for several 
years.  The veteran also related that he thought it may have 
been aggravated by his crawling around during his military 
service.  In his report of past medical history to Dr. Lo, 
the veteran made no mention of left elbow symptomatology.  
Upon examination of the veteran, Dr. Lo rendered a diagnosis 
of moderately severe hallux abducto valgus deformity, left 
foot, of unknown origin, with overlapping partially 
dislocated second and third metacarpal phanlangeal joints, 
and bump pain.  Dr. Lo advised the veteran on possible 
surgery and what he should do before surgery was considered 
as an option.

The February 2004 VA examination report for the veteran's 
knees reflects no mention by the veteran of left elbow 
symptoms.

Records of Kirt Miller, D.P.M., reflect that the veteran 
underwent surgery on his left foot.  Dr. Miller performed a 
first metatarsal base wedge osteotomy on the left foot.  His 
records reflect no comment or opinion to the effect that the 
veteran's left foot condition is causally related to his 
active service.

The only evidence in the claims file, other than the 
veteran's assertions, related to the left elbow is a May 2004 
letter from a certified massage therapist, who related that 
the veteran was seen at the facility for a number of years 
for knee, left foot, and in the area of his left elbow.  The 
therapist related that the veteran was seen for massage 
therapy and acupressure therapy due to pains in those areas.  
The letter also reflects that the veteran had the nerve in 
the left elbow irritated and required therapy manipulation to 
relieve the pressure.  No further details are reflected in 
the letter, nor did the therapist purport to render a 
diagnosis.

The Board finds that the preponderance of the evidence is 
against the veteran's claim.  The service medical records not 
only contradict the veteran's account of how his right knee 
was injured in 1964, they also reflect absolutely no evidence 
that either his left elbow or left foot was injured at that 
or any other time during his relatively short period of 
active service.  The evidence of record reflects that it was 
not until 2004 that the veteran even started to assert that 
his left foot disorder might be related to his active 
service.  The 1996 records of the Chillicothe, OH facility, 
however, reflects that he reported that the left foot had 
been hurting for six months and he had injured the toe.  The 
Board is constrained to find any assertions of in-service 
injury of the left foot as incredible.  As already noted 
above, the physical examination at separation noted no 
abnormality of the upper extremities or the left foot.

The letters the veteran received from his family during his 
in-service hospitalization add no material evidence to the 
record.  His service medical records document his 1964 in-
patient treatment.  The letters merely refer the veteran's 
hospitalization generally and reflect no information of any 
treatment for his left elbow or left foot.

The report of left elbow pain is competent evidence of a 
current left elbow disorder.  The massage therapist's letter 
is competent only to the extent that the veteran was observed 
to complain of pain.  To constitute a current disability 
there must be evidence of an underlying disorder.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) 
("[P]ain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").  While the massage therapist attributed the pain 
to nerve irritation, there is no indication that she has the 
necessary expertise to report a diagnosis or express an 
opinion as to medical causation.  Further, the claims file 
reflects no evidence other than the massage therapist that 
the veteran even complained of a left elbow condition during 
some 30+ years after his separation from service.  Thus, the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 3.303.

Even if the report of left elbow pain could be deemed to 
establish a current disability, there is no competent and 
credible evidence relating a current disability to service.

In reaching the conclusions above the Board has considered 
the applicability of the benefit-of-the-doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).










							(CONTINUED ON NEXT PAGE)
ORDER

Entitlement to service connection for left foot disorder, 
status post-operative, is denied.

Entitlement to service connection for left elbow disorder is 
denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


